Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 1 of 26 PageID 340




                EXHIBIT 1
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 2 of 26 PageID 341




                                   SETTLEMENT AGREEMENT

               WHEREAS, Suncoast Waterkeeper (“Waterkeeper”) is a 501(c)(3) non-profit public

  benefit corporation organized under the laws of the State of Florida, with its main office in

  Sarasota, Florida;

               WHEREAS, Waterkeeper is dedicated to the preservation, protection and defense of

  the surface, ground, coastal and ocean waters of the Sarasota, Florida area from all sources of

  pollution and degradation;

               WHEREAS, Suncoast Metals, LLC operates industrial facilities located at 2050 51st

  Street, Sarasota, Florida 34234 (the “2050 Facility”), and 2060 51st Street, Sarasota, Florida

  34234 (the “2060 Facility”) (collectively “Combined Facility”), and the Combined Facility is

  owned by Paradise Properties of Longboat Key LLC, located at 2050 51st Street, Sarasota, FL

  34234, collectively (“Suncoast Metals”);

               WHEREAS, the Combined Facility’s industrial activities, which include assembling,

  breaking up, sorting, and wholesale distribution of scrap and waste materials, are categorized

  under Standard Industrial Classification Code (“SIC”) Code 5093;

               WHEREAS, stormwater discharges to Waters of the United States associated with

  industrial activity at the Combined Facility are regulated by the State of Florida’s Multi-Sector

  Generic Permit for Stormwater Discharge Associated with Industrial Activity (“MSGP”) and

  the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean Water Act” or

  “CWA”), Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342;




  01484019-1   1
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 3 of 26 PageID 342




               WHEREAS, Suncoast Metals’ operations at the Combined Facility may result in

  discharges of pollutants into waters of the United States that would be regulated by the Clean

  Water Act Sections 301(a) and 402. 33 U.S.C. §§ 1311(a), 1342;

               WHEREAS, on July 31, 2020, Waterkeeper issued a Notice of Intent to File Suit

  (“2050 Facility 60-Day Notice”) to Suncoast Metals, the Administrator of the United States

  Environmental Protection Agency (“EPA”), the Regional Administrator of EPA Region IV,

  the U.S. Attorney General, the Secretary of the Florida Department of Environmental

  Protection (“DEP”), and the Director of the Southwest District of the DEP, alleging violations

  of the Clean Water Act and the MSGP, at the 2050 Facility;

               WHEREAS, on November 12, 2020, Waterkeeper issued a Notice of Intent to File

  Suit (“2060 Facility 60-Day Notice”) to Suncoast Metals, the Administrator of the United

  States Environmental Protection Agency (“EPA”), the Regional Administrator of EPA Region

  IV, the U.S. Attorney General, the Secretary of the Florida Department of Environmental

  Protection (“DEP”), and the Director of the Southwest District of the DEP, alleging violations

  of the Clean Water Act and the MSGP, at the 2060 Facility;

               WHEREAS, Waterkeeper’s Complaint alleged violations of the MSGP and CWA for

  Suncoast Metals’ alleged discharges of pollutants into surface waters, including Sarasota Bay

  and Whitaker Bayou (“Receiving Waters”);

               WHEREAS, Suncoast Metals denies all allegations set forth in the 2050 Facility 60-

  Day Notice Letter and 2060 Facility 60-Day Notice Letter (collectively “60-Day Notice

  Letters”);




  01484019-1   2
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 4 of 26 PageID 343




               WHEREAS, Waterkeeper and Suncoast Metals (collectively “Settling Parties” or

  “Parties” and individually “Settling Party” or “Party”) agree that it is in their mutual interest

  to enter into a Settlement Agreement setting forth terms and conditions appropriate to resolve

  the allegations set forth in the 60-Day Notice Letters and Complaint without further

  proceedings and without Suncoast Metals admitting any liability; and

               WHEREAS, all actions taken by the Suncoast Metals pursuant to this Settlement

  Agreement shall be made in compliance with all applicable federal, state and local rules and

  regulations.

               NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE

  SETTLING PARTIES:

  I.           Objectives

               1.    It is the express purpose of the Settling Parties through this Settlement

  Agreement to further the objectives of the Clean Water Act, and to resolve all issues alleged

  by Waterkeeper in its 60-Day Notice.

               2.    In light of these objectives and as set forth fully below, Suncoast Metals agree

  to comply with the provisions of this Settlement Agreement.

  II.          Effective Date and Term of Settlement Agreement

               3.    Effective Date. The Effective Date of this Settlement Agreement shall be on the

  latest date indicated below as the date the Settlement Agreement was executed by the last party.

               4.    Term & Termination. This Settlement Agreement shall terminate in accordance

  with paragraph 4 unless one of the Settling Parties has invoked Dispute Resolution in

  accordance with Section IV of this Settlement Agreement, in which case the Settlement




  01484019-1   3
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 5 of 26 PageID 344




  Agreement will terminate within the earlier of fifteen (15) days of notice by the Settling Parties

  that invoked Dispute Resolution that the dispute has been fully resolved or an order of the

  Court resolving the dispute and terminating the Settlement Agreement.

               5.        Subject to paragraph 28-30, the Settlement Agreement shall terminate upon the

  date of the first of the following events to occur (such date shall be referred to as the

  “Termination Date”):

                    a.   During the term of this Settlement Agreement, all monitoring data for four

     consecutive sampling events taken at an industrial discharge monitoring point identified in

     the SWPPP during a Qualifying Storm Event (“QSE”), including the first QSE of a rain

     season, as defined in the MSGP, are below the benchmarks described in Paragraph 15,

     below; or

                    b.   Eighteen months after the Effective Date of this Settlement Agreement.

     Suncoast Metals shall notify Waterkeeper thirty (30) days prior to claiming termination

     under subparagraph 4. In the absence of any ongoing, unresolved dispute, this Settlement

     Agreement shall terminate on the Termination Date.

        III.         COMMITMENTS OF THE SETTLING PARTIES

                         Storm Water Pollution Control Best Management Practices

               6.        Revised Storm Water Pollution Prevention Plan (“SWPPP”): Suncoast Metals

  shall amend their SWPPP to include the following BMP’s and other requirements of this

  Settlement Agreement not already in the SWPPP.

                         Best Management Practices

               7.        Sweeping will occur 4-5 days per week, using a mechanical sweeper.




  01484019-1   4
                                           SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 6 of 26 PageID 345




               8.    Materials stored onsite with high potential to result in the runoff of

  contaminants will be kept under cover. An operational policy will be implemented and

  maintained to remove large piles of materials such as condenser units off-site as soon as such

  material amounts to a single truckload full.

               9.    Waste materials around the site will be timely and appropriately removed and

  disposed of pursuant to the SWPPP. Suncoast Metals will continue to expand the curbing

  around the perimeter of the Facility to retain stormwater onsite and only allow discharge

  from designated outfalls. Suncoast Metals will ensure water is not discharging through the

  southwest corner of the connector “alley” between the 2050 and 2060 properties.

               10.   Evaluate, and, if feasible, implement on-site infiltration for stormwater in the

  area of the existing on-site railroad easement. Repair sump pump on the south end of the

  property to avoid ponding.

               11.   Replace all filter socks on site as needed with Pig Heavy Metal Filtration Catch

  Basin Inserts.

               12.   Will explore use, if feasible, of as much of the Railroad easement as possible

  for infiltration or retention of stormwater.

               13.   Replace filter under all inlet grates as necessary with Pig Heavy Metal catch

  basin insert system, a filter designed to remove metals from drainage.

                     Sampling at the Combined Facility

               14.   Training, Sampling, and Reporting: Suncoast Metals shall sample, report,

  monitor, and train its employees with respect to water discharges in accordance with the

  requirements of the MSGP and its SWPPP. Suncoast Metals shall collect samples from four




  01484019-1   5
                                        SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 7 of 26 PageID 346




  (4) QSEs prior to September 1 of each year. Suncoast Metals shall provide complete laboratory

  results of MSGP and SWPPP sampling collected at the Combined Facility to Waterkeeper

  within thirty (30) days of obtaining final results for each sampling event.

                        Reduction of Pollutants in Discharges

               15.      Action Plan: During the Term of this Settlement Agreement, if the average of

  any parameter from four (4) storm water samples from the Facility in any year exceeds any

  “benchmark” developed under the MSGP, Suncoast Metals shall develop an Action Plan

  proposing measures to achieve compliance with the MSGP benchmark(s), and a schedule for

  implementing any additional management practices that may be necessary. If an action plan is

  required, Suncoast Metals shall prepare and submit to Waterkeeper a draft of the action plan

  for the Combined Facility by October 1 of the year in which the requirement for an action plan

  is triggered.

                     a. Waterkeeper shall have twenty-one (21) days upon receipt of Suncoast Metals’

       action plan to provide Suncoast Metals with comments. Within twenty-one (21) days of

       receiving Waterkeeper’s proposed revisions to an action plan, Suncoast Metals shall

       consider each of Waterkeeper’s recommended revisions and accept them or justify in

       writing why any comment is not incorporated. Action plan(s) developed and implemented

       pursuant to this Settlement Agreement are an obligation of this Settlement Agreement. Any

       disputes as to the adequacy of the action plan shall be resolved pursuant to the dispute

       resolution provisions of this Settlement Agreement, set out in Paragraphs 28-30 below.

                     b. Action Plan Payments: Should an action plan be required, Suncoast Metals

       shall pay two thousand dollars ($2,000) for each action plan, to offset Waterkeeper’s




  01484019-1   6
                                          SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 8 of 26 PageID 347




       review. Payment shall be made to “Suncoast Waterkeeper” addressed to: P.O. Box 1028,

       Sarasota, FL 34230. Failure to make this payment within 30 days of receipt of a written

       invoice, from Suncoast Waterkeeper and request payment will constitute a breach of the

       Settlement Agreement.

                     Visual Observations

               16.   Storm Water Discharge Observations:       During the life of this Settlement

  Agreement, Suncoast Metals shall conduct visual observations during the Combined Facility’s

  operating hours during every QSE that produces a discharge at all locations where storm water

  with exposure to industrial activities or material is discharged from the Combined Facility.

               17.   Non-Storm Water Discharge Observations: During the life of this Settlement

  Agreement, Suncoast Metals shall conduct monthly visual observations at the Combined

  Facility to document for any non-storm water discharges.

               18.   Visual Observations Records: Suncoast Metals shall maintain observation

  records to document compliance with Paragraphs 16 and 17 during the term of this Agreement

  and shall provide Waterkeeper with a copy of those records within thirty (30) days of receipt

  of a written request from Waterkeeper for those records.

               19.   Employee Training Program: Within forty-five (45) days of the Effective Date,

  Suncoast Metals shall implement the employee training plan as set forth in the MSGP and

  SWPPP.

               20.   Language. The training and training materials shall be available and offered in

  the language(s) in which relevant employees are fluent. If necessary, Suncoast Metals shall

  provide a translator or translators at all trainings where such translation is likely to improve




  01484019-1   7
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 9 of 26 PageID 348




  staff comprehension of the Training Program and improve compliance with this Settlement

  Agreement and the MSGP.

                    a. Training shall be provided by a Suncoast Metals employee or consultant

     familiar with the requirements of this Settlement Agreement and the MSGP, and shall be

     repeated as necessary to ensure that all relevant employees are familiar with the requirements

     of this Settlement Agreement, the MSGP, and the Combined Facility’s SWPPP. All relevant

     new staff shall receive this training before assuming responsibilities for implementing the

     SWPPP.

                    c. Visual Observation Training: Suncoast Metals shall provide training on how

     and when to properly conduct visual observations to employees designated with this task;

                    d. Non-Storm Water Discharge Training:        Suncoast Metals shall train all

     employees designated to achieve compliance with the MSGP and this Settlement Agreement

     (“Designated Employees”) at the Combined Facility on the MSGP’s prohibition of non-

     storm water discharges, so that Designated Employees know what non-storm water

     discharges are and how to detect and prevent non-storm water discharges;

                   e.   Employees:    All Designated Employees at the Combined Facility shall

     participate in the Training Program annually. New Designated Employees shall participate

     in the Training Program within thirty (30) days of their hiring date;

                   f.   The Suncoast Metals shall maintain training records during the life of this

     Agreement to document compliance with Paragraphs 19-20, and shall provide Waterkeeper

     with a copy of these records within thirty (30) days of receipt of a written request.




  01484019-1   8
                                         SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 10 of 26 PageID 349




                     g. Identification of Storm Water Pollution Prevention Team and Training Program

     Updates into SWPPP: Within thirty (30) days of the effective date, Suncoast Metals shall

     update the SWPPP to identify the positions and persons responsible for carrying out storm

     water management, monitoring, sampling and SWPPP implementation.

                        Compliance Monitoring and Reporting

               21.      Every year during the term of this Settlement Agreement, Waterkeeper may

  conduct one site inspection (“Site Inspection”) for the purpose of ensuring compliance with

  this Settlement Agreement and the MSGP. No more than two representatives of Waterkeeper

  may participate in the Site Inspection. In the event of a dispute regarding Suncoast Metals’

  compliance with this Settlement Agreement, and provided a Site Inspection would be relevant

  to resolving the Parties’ dispute, the Parties agree to meet and confer regarding one additional

  Site Inspection during the term of the Settlement Agreement at Waterkeeper’s request.

  Waterkeeper shall not unreasonably request, and Suncoast Metals shall not unreasonably deny,

  one additional Site Inspection. Any Site Inspection shall occur during normal business hours,

  and Waterkeeper will provide Suncoast Metals with as much notice as possible—but at least

  seventy-two (72) hours’ notice prior to the Site Inspection, if no attorney is involved and one

  week if an attorney is involved, in anticipation of wet weather, and one week notice during dry

  weather. For any Site Inspection requested to occur in wet weather, Waterkeeper shall be

  entitled to adjust timing or reschedule during normal business hours (Monday through Friday,

  8:00 a.m. to 5:00 p.m.) in the event the forecast changes and anticipated precipitation appears

  unlikely, and thus frustrates the purpose of visiting the Combined Facility in wet weather.

  Notice will be provided by telephone and electronic mail. During the Wet Weather inspection,




  01484019-1   9
                                          SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 11 of 26 PageID 350




  Waterkeeper may request that Suncoast Metals collect a sample of industrial storm water

  discharge from the Combined Facility’s designated industrial discharge point(s) referenced in

  its SWPPP, consistent with the monitoring plan in the SWPPP, to the extent that such

  discharges are occurring. Suncoast Metals shall collect the sample and provide a split sample

  to Waterkeeper.           Waterkeeper’s representative(s) may observe the split sample(s) being

  collected by Suncoast Metals’ representative. Waterkeeper agrees that all individuals who will

  participate will abide by all of Suncoast Metals’ safety rules, and will not enter any buildings

  at the Combined Facility without Suncoast Metals’ express permission.

               22.      Document Provision. During the term of this Settlement Agreement, Suncoast

  Metals shall notify and submit documents to Waterkeeper as follows:

                     a. Suncoast Metals shall copy Waterkeeper on all compliance documents,

     monitoring and/or sampling data, written communications and/or correspondences, or any

     documents related to storm water quality at the Combined Facility that are submitted to the

     Florida Department of Environmental Protection.,

                     b. Any compliance document, inspection report, written communication and/or

     correspondence, or any document related to storm water quality at the Combined Facility

     received by Suncoast Metals from the Florida Department of Environmental Protection shall

     be sent to Waterkeeper within five (5) business days of receipt by Suncoast Metals. Suncoast

     Metals shall mail paper copies or email electronic copies of documents to Waterkeeper at

     the relevant notice address contained below.

               23.      Compliance Monitoring. Suncoast Metals agrees to partially defray costs

  associated with Waterkeeper’s monitoring of Suncoast Metals’ compliance with this




  01484019-1   10
                                         SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 12 of 26 PageID 351




  Settlement Agreement by a one- time payment to Waterkeeper in the amount of four thousand

  dollars ($4,000). The payment shall be made payable to Suncoast Waterkeeper, P.O. Box 1028,

  Sarasota, FL 34230, within thirty (30) days of the receipt of a written invoice from

  Waterkeeper. Failure to submit payment as required under this paragraph will constitute breach

  of the Settlement Agreement.

                     Environmental Mitigation, Litigation Fees and Costs, Stipulated Penalties,

                     and Interest

               24.   Environmental Mitigation Project: To remediate the alleged environmental

  harms resulting from allegations in the Complaint, Suncoast Metals agrees to make a payment

  of $ 10,000 to the Sarasota Bay Estuary Program, for work related to the improvement of the

  water quality and/or ecosystems of the Sarasota Bay Estuary. The payment shall be made

  within thirty (30) days of receipt of an invoice for this Payment. Suncoast Metals shall provide

  Waterkeeper with a copy of such payment.

               25.   Waterkeeper’s Fees and Costs: Suncoast Metals agrees to pay a total of $37,500

  to Waterkeeper to partially reimburse Waterkeeper for its investigation fees and costs,

  expert/consultant fees and costs, reasonable attorneys’ fees, and other costs incurred as a result

  of investigating and filing the lawsuit, and negotiating a resolution of this matter. The payment

  in full shall be made within thirty (30) days of the Effective Date and delivered by certified

  mail or overnight delivery made payable to: Suncoast Waterkeeper, P.O. Box 1028, Sarasota,

  FL 34230.

               26.   Suncoast Metals shall make a remediation payment of eight hundred dollars

  ($800) for each missed deadline included in this Settlement Agreement that is not otherwise




  01484019-1   11
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 13 of 26 PageID 352




  excused by Waterkeeper in writing, unless an extension of that particular deadline was

  previously agreed to or the deadline was missed due to force majeure. Payments for missed

  deadlines shall be made to the Sarasota Bay Estuary Program. Suncoast Metals agrees to make

  the stipulated payment within thirty (30) days of receipt of written notice from Waterkeeper of

  a missed deadline or failure to sample together with an invoice for the requested payment.

  Suncoast Metals shall provide Waterkeeper with a copy of each such payment at the time it is

  made.

               27.   Interest on Late Payments: Suncoast Metals shall pay interest on any payments,

  fees, or costs owed to Waterkeeper under this Settlement Agreement that Waterkeeper has not

  received by the due date. The interest shall accrue starting the first day after the payment is

  due and shall be computed at a rate of 1.25% per month (15% per year), unless Dispute

  Resolution has been invoked by Suncoast Metals, in which case interest shall not start to accrue

  until the conclusion of Dispute Resolution. Interest on late payments shall be made payable to

  Waterkeeper and sent to the address listed in paragraph 48, below.

               Dispute Resolution

               28.   Meet and Confer. Either Party to this Settlement Agreement may invoke the

  dispute resolution procedures of this Section IV by notifying the other Party in writing of the

  matter(s) in dispute and of the disputing Party’s proposal for resolution. The Parties shall then

  meet and confer in good faith (either telephonically or in person) within ten (10) days of the

  date of the notice in an attempt to fully resolve the dispute no later than thirty (30) calendar

  days from the date of the notice.




  01484019-1   12
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 14 of 26 PageID 353




               29.   Settlement Conference. If the Parties cannot resolve the dispute within thirty

  (30) days of the meet and confer described in paragraph 28, the Parties agree that this matter,

  including the dispute, may be submitted to binding mediation before an experienced mediator

  agreed to by the Parties. Binding mediation shall mean that if mediation does not result in a

  settlement of the dispute the mediator shall be empowered to make a written recommendation

  of the method for resolution of the dispute. If the Parties cannot agree to a mediator within

  thirty (30) days of the request for binding mediation, or if the Parties do not settle the dispute

  through binding mediation than either party may seek formal resolution by filing a complaint

  and/or motion before the United States District Court for the Middle District of Florida. The

  Parties hereby consent that any such dispute can be heard by the District Magistrate Judge. The

  recommendation of the mediator will be admissible evidence in any such action before the

  District Court.

               30.   In resolving any dispute arising from this Settlement Agreement before the

  Court, the Parties shall be entitled to seek fees and costs incurred pursuant to the provisions set

  forth in Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and applicable case law

  interpreting such provisions.

               Mutual Release of Liability and Covenant Not to Sue

               31.   Waterkeeper’s Release. Upon the Effective Date of this Settlement Agreement,

  and, except as provided by the Dispute Resolution provisions, above, Waterkeeper on its own

  behalf and on behalf of its respective current and former officers, directors, members,

  employees, predecessors, successors, assigns, agents, attorneys, and other representatives

  release all persons including, without limitation, Suncoast Metals and each of their current and




  01484019-1   13
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 15 of 26 PageID 354




  former officers, directors, employees, shareholders, parents, affiliates, agents, attorneys,

  consultants, representatives, predecessors, successors, and assigns, and each of their officers,

  directors, members, employees, shareholders, parents, affiliates, agents, attorneys, consultants,

  and other representatives, past and present, from, and waive, any and all claims under the Clean

  Water Act, related to the Notice Letters, or arising from or pertaining to this action, including

  all claims for injunctive relief, penalties, fees (including without limitation fees of attorneys,

  experts, and others), liabilities, costs, expenses or any other sum incurred or claimed, occurring

  or arising up to and including the Termination Date.

               32.   Suncoast Metals’ Release. Upon the Effective Date of this Settlement

  Agreement, and, except as provided by Dispute Resolution provisions, above, Suncoast

  Metals, on their own behalf and on behalf of their current and former officers, directors,

  members, employees, shareholders, parents, affiliates, agents, attorneys, consultants, and other

  representatives, past and present, from, and waive, any and all claims under the Clean Water

  Act, related to the Notice Letters, or arising from or pertaining to this action, including all

  claims for injunctive relief, penalties, fees (including without limitation fees of attorneys,

  experts, and others), liabilities, costs, expenses or any other sum incurred or claimed, occurring

  or arising up to and including the Termination Date.

               33.   Covenant Not to Sue. For the period beginning on the Effective Date and ending

  on the Termination Date, except as provided in the Dispute Resolution provisions, above,

  Waterkeeper agrees that neither it, nor its current or former officers, directors, employees,

  members, successors, assigns, agents, attorneys and/or other representatives, or any of them,

  will file any lawsuit against Suncoast Metals relating in any way to the claims and allegations




  01484019-1   14
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 16 of 26 PageID 355




  of the 60-Day Notice Letters, and/or the maters addressed by this Settlement Agreement,

  excepting only an action to enforce this Settlement Agreement.

               Miscellaneous Provisions

               34.   No Admission of Liability. The Parties enter into this Settlement Agreement for

  the purpose of avoiding prolonged and costly litigation. Neither the Settlement Agreement nor

  any payment pursuant to the Settlement Agreement shall constitute or be construed as a

  finding, adjudication, or acknowledgement of any fact, law or liability, nor shall it be construed

  as an admission of violation of any law, rule, or regulation. The Suncoast Metals maintain and

  reserve all defenses it may have to any alleged violations that may be raised in the future.

               35.   Counterparts. This Settlement Agreement may be executed in any number of

  counterparts, all of which together shall constitute one original document. Telecopy and/or

  facsimile copies of original signature shall be deemed to be originally executed counterparts

  of this Settlement Agreement.

               36.   Authority. The undersigned representatives for Waterkeeper and Suncoast

  Metals each certify that s/he is fully authorized by the Party whom s/he represents to enter into

  this Settlement Agreement. A Party’s signature to this Settlement Agreement transmitted by

  facsimile or electronic mail shall be deemed binding.

               37.   Construction. The language in all parts of this Settlement Agreement shall be

  construed according to its plain and ordinary meaning, except as to those terms defined in the

  Permit, the Clean Water Act, or specifically herein. The captions and paragraph headings used

  in this Settlement Agreement are for reference only and shall not affect the construction of this

  Settlement Agreement.




  01484019-1   15
                                       SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 17 of 26 PageID 356




               38.   Full Settlement. This Settlement Agreement constitutes a full and final

  settlement of this matter.

               39.   Integration Clause. This is an integrated Settlement Agreement. This Settlement

  Agreement is intended to be a full and complete statement of the terms of the agreement

  between the Parties and expressly supersedes any and all prior oral or written agreements,

  covenants, representations, and warranties (express or implied) concerning the subject matter

  of this Settlement Agreement.

               40.   Severability. In the event that any provision, paragraph, section, or sentence of

  this Settlement Agreement is held by a court to be unenforceable, the validity of the enforceable

  provisions shall not be adversely affected.

               41.   Choice of Law. The laws of the United States shall govern this Settlement

  Agreement.

               42.   Diligence: Suncoast Metals shall diligently file and pursue all required permit

  applications for the structural BMPs and shall diligently procure contractors, labor, and

  materials needed to complete all BMPs by the required deadlines.

               43.   Effect of Settlement Agreement: Compliance with this Settlement Agreement

  does not mean that Suncoast Metals is complying with the MSGP, the Clean Water Act, or any

  other law, rule, or regulation nor does non-compliance mean that Suncoast Metals is not

  complying with the MSGP, the Clean Water Act, or any other law, rule, or regulation.

               44.   Negotiated Settlement. The Settling Parties have negotiated this Settlement

  Agreement, and agree that it shall not be construed against the Party preparing it, but shall be




  01484019-1   16
                                        SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 18 of 26 PageID 357




  construed as if the Settling Parties jointly prepared this Settlement Agreement, and any

  uncertainty and ambiguity shall not be interpreted against any one Party.

               45.   Modification of the Settlement Agreement. This Settlement Agreement, and

  any provisions herein, may not be changed, waived, discharged, or terminated unless by a

  written instrument, signed by the Parties.

               46.   Assignment. Subject only to the express restrictions contained in this

  Settlement Agreement, all of the rights, duties and obligations contained in this Settlement

  Agreement shall inure to the benefit of and be binding upon the Parties, and their successors

  and assigns. Suncoast Metals shall notify Waterkeeper within ten (10) days of any assignment.

               47.   Force Majeure. Neither of the Parties shall be considered to be in default in the

  performance of any of their respective obligations under this Settlement Agreement when

  performance is prevented or delayed due to a Force Majeure Event. For purposes of this

  Settlement Agreement, a “Force Majeure Event” is any circumstance beyond the control of a

  Settling Party’s, their contractors or any entity controlled by a Settling Party, including without

  limitation, any act of God, war, fire, earthquake, flood, windstorm, or natural catastrophe;

  criminal acts; civil disturbance, vandalism, sabotage, or terrorism; restraint by court order or

  public authority or agency; or action or non-action by, or inability to obtain the necessary

  authorizations or approvals from any governmental agency. A Force Majeure Event shall not

  include normal inclement weather, financial, inability to pay, or employee negligence.

  Suncoast Metals shall provide notice to Waterkeeper orally or by electronic or facsimile

  transmission as soon as practicable, but not later than ten (10) days after the time Suncoast

  Metals first knew of, or by the exercise of due diligence, should have known of, a claimed




  01484019-1   17
                                        SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 19 of 26 PageID 358




  Force Majeure Event. The notice shall describe the event and the length of any extension

  sought. If the Waterkeeper agrees that a Force Majeure Event, as defined by this Section, has

  occurred, the Waterkeeper shall agree to extend the time for Suncoast Metals to perform the

  affected requirements for the time necessary to complete those obligations. Failures resulting

  from a Force Majeure Event shall not be considered a breach of this Settlement Agreement,

  and Suncoast Metals shall not be liable for any stipulated penalties occurring as a direct result

  of the Force Majeure Event, provided Suncoast Metals comply with the terms of this

  Paragraph. If the Waterkeeper does not agree that a Force Majeure Event, as defined by this

  Paragraph, has occurred, or does not agree to the length of the extension of time sought by

  Suncoast Metals, the Waterkeeper’s position shall be binding, unless Suncoast Metals invoke

  Dispute Resolution under Paragraphs 28-30 of this Settlement Agreement. In any such dispute,

  Suncoast Metals bear the burden of proving, by a preponderance of the evidence, that each

  claimed force majeure event is a Force Majeure Event, that Suncoast Metals gave the notice

  required by this Paragraph, that the Force Majeure Event caused any failure to comply or delay

  in compliance with an obligation of this Settlement Agreement that Suncoast Metals claim was

  attributable to that event, and that Suncoast Metals exercised reasonable efforts to prevent or

  minimize any failure or delay in compliance caused by the event.

               48.    Correspondence. All notices required herein or any other correspondence

  pertaining to this Settlement Agreement shall be, to the extent feasible, sent via electronic mail

  transmission to the e-mail address listed below, or if electronic mail is not feasible, then by

  certified U.S. mail with return receipt, or by hand delivery to the following addresses:

               If to Waterkeeper




  01484019-1   18
                                      SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 20 of 26 PageID 359




               Jason Flanders (CA Bar No. 238007)

               AQUA TERRA AERIS LAW GROUP LLP

               4030 Martin Luther King Jr. Way

               Oakland, CA 94609

               Phone: (916) 202-3018

               Email: jrf@atalawgroup.com

               With copies to

               Justin Bloom (FL Bar No. 89109)

               SUNCOAST WATERKEEPER

               P.O. Box 1028

               Sarasota, FL 34230

               Phone: (941) 275-2922

               Email: bloomesq1@gmail.com

               If to Suncoast Metals

               Dan Fangmeyer

               Suncoast Metals, LLC

               95 52nd Street

               Holmes Beach, FL 34217

               Email: dfangmeyer@comcast.net

               ___

               With copies to

               Kevin S. Hennessy




  01484019-1   19
                                        SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 21 of 26 PageID 360




               100 Second Ave. South, Suite 501-S

               St. Petersburg, FL 33701

               Phone: (727) 245-0820

               Email: khennessy@llw-law.com

               ________

               Notifications of communications shall be deemed submitted three (3) days after the

  date that they are postmarked and sent by first-class mail, or immediately after

  acknowledgement of receipt via email by the receiving Party. Any change of address or

  addresses shall be communicated in the manner described above for giving notices.

               IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement

  as of the date first set forth below.



               SUNCOAST WATERKEEPER

                      Date: April 20, 2021




                      By:

                      Joseph McClash, Board Chair, Suncoast Waterkeeper

               SUNCOAST METALS, LLC.

                      Date:                              , 2021



                      By:

                      Suncoast Metals, LLC




  01484019-1   20
                                          SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 22 of 26 PageID 361




               PARADISE PROPERTIES OF LONGBOAT KEY, LLC

                     Date:                                , 2021



                     By:

                     Paradise Properties of Longboat Key, LLC



               Approved as to form:

                             AQUA TERRA AERIS LAW GROUP LLP

                     Date:            April 19   , 2021

                     By:

                     Aqua Terra Aeris Law Group LLP




  01484019-1   21
                                         SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 23 of 26 PageID 362




                  100 Second Ave. South, Suite 501 -S


                  St. Petersburg, FL 33701


                 Phone: (727) 245-0820


                 Email: khennessv@llw-law.com




                 Notifications of communications shall be deemed submitted three (3) days after the


    date        that   they    are   postmarked   and   sent   by   first-class   mail,   or   immediately   after


    acknowledgement of receipt via email by the receiving Party. Any change of address or


    addresses shall be communicated in the manner described above for giving notices.


                 IN WITNESS WHEREOF, the undersigned have executed this Settlement Agreement


    as of the date first set forth below.




                 SUNCOAST WATERKEEPER


                         Date:                                      A 2021




                         By:


                         Suncoast Waterkeeper


                 SUNCOAST METALS, LLC.


                         Date:       April 30                       , 2021




                         By:

                          Suncoast Metals, LLC
                                                         rr



   01484019-1   20
                                             SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 24 of 26 PageID 363




                 PARADISE PROPERTIES OF LONGBOAT KEY, LLC


                        Date:     AfML 30                   2021




                        By:      A-..1 4              m
                        Paradise Properties of Longboat Key, LLC




                 Approved as to form:


                                AQUA TERRA AERIS LAW GROUP LLP


                       Date:            April 19     2021
                                                            Jt

                        By:

                        Aqua Terra Aeris Law Group LLP




    01484019-1   21
                                           SETTLEMENT AGREEMENT
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 25 of 26 PageID 364
Case 8:21-cv-00144-AAS Document 36-1 Filed 06/17/21 Page 26 of 26 PageID 365
